    Case 2:19-cv-03084-CBM-KS Document 18 Filed 08/26/19 Page 1 of 1 Page ID #:976



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL


Case No.       CV 19-3084-CBM(KSx)                                             Date   AUGUST 26, 2019


Title    JANE DOE, ET AL., v. AMBAZANIA FOUNDATION INC., ET AL.,


Present: The Honorable        CONSUELO B. MARSHALL, UNITED STATES DISTRICT COURT JUDGE




              YOLANDA SKIPPER                                                  NOT REPORTED
                   Deputy Clerk                                                  Court Reporter


            Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:
                        None Present                                             None Present


Proceedings:         IN CHAMBERS - NOTICE AND ORDER TO ALL PARTIES

        On July 24, 2019, the Court issued an Order to Show Cause why this case should not be dismissed for
        lack of prosecution. On August 1, 2019, Plaintiff filed a proof of service as to one defendant, Eric Tano
        Tataw.

        The Court having considered the Plaintiff's response deems the response satisfactory and adequately
        addresses the Court's concerns. Accordingly, the Order to Show Cause is hereby vacated and
        discharged.

        Plaintiff is reminded that he is expected to comply with all rules and orders of the Court. Plaintiff shall
        file a proof of service as to the remaining defendants by no later than October 1, 2019.

        IT IS SO ORDERED.

        cc: all counsel




        CV-90 (12/02)                             CIVIL MINUTES - GENERAL    Initials of Deputy Clerk YS
